DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-7, 11 and 13-20 objected to because of the following informalities:  in claims 4-7, 11 and 13-20, in line 1 the phrase “any one of” is redundant and should be deleted from the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Rear et al (US 6,822,006 B1).
Applicants’ claimed invention is directed to a method of producing a product comprising C2-C5 hydrocarbons and C6- C18 hydrocarbons comprising the steps of:a) converting synthesis gas to the product comprising C2-C5 hydrocarbons and C6- C18 hydrocarbons in a first reactor; b) removing the product comprising C2-C5 hydrocarbons and C6-C18 hydrocarbons from the first reactor; c) reintroducing the C6-C18 hydrocarbons into the first reactor and/or introducing the C6-C18 hydrocarbons into a cooling jacket of the first reactor; and 1.d) performing an exothermic reaction in the first reactor, thereby transferring heat from the exothermic reaction to the C6-C18 hydrocarbons, thereby storing heat in the C6-C18 hydrocarbons.
	O'Rear teaches a process for utilizing utilizing natural gas to produce fuels and the like involves first converting the natural gas into an "intermediate" known as syngas (also known as synthesis gas), a mixture of carbon monoxide (CO) and hydrogen (H.sub.2), and then converting that syngas into the desired liquid fuels using a process known as a Fischer-Tropsch (FT) synthesis. A Fischer-Tropsch synthesis is an example of a so-called gas-to-liquids (GTL) process since natural gas is converted into a liquid fuel. Typically, Fischer-Tropsch syntheses are carried out in slurry bed or fluid bed reactors, and the hydrocarbon products have a broad spectrum of molecular weights ranging from methane (C.sub.1) to wax (C.sub.20+).  See col. 4, lines 23-46.
	O'Rear teaches a methods of controlling the temperature of an exothermic reaction by: a) contacting within a reactor a gaseous reactant with a catalyst to form reaction products, the reaction products existing in both a liquid and vapor phase; b) removing at least a portion of the vapor phase reaction products from the reactor; c) condensing at least a portion of the removed vapor phase reaction products at a location outside the reactor to form a volatilizable liquid; and d) injecting at least a portion of the volatilizable liquid into the liquid phase reaction products contained within the reactor; wherein the volatilizable liquid comprises at least 10 percent by weight C.sub.11+ hydrocarbons.  See col. 3, lines 14-29.
	O'Rear discloses a distribution of hydrocarbons comprising the vapor phase product stream from a Fischer-Tropsch synthesis, wherein the distribution is quantified by number of carbon atoms in the hydrocarbon molecules comprising the product stream. The hydrocarbons in the product stream are categorized into four groups by carbon number, the four groups being: C.sub.1-4, C.sub.5-10, C.sub.11-15, and C.sub.16+. The amount of each of each group present in the product stream is given as percent by weight of the total product stream, and this calculation has been repeated for the start, middle, and end of an exemplary synthesis. See col. 11, lines 4-24 and Table 1.
	O'Rear discloses the hydrocarbon portion of the light product comprises paraffinic products with a significant proportion of alcohols and olefins. In some cases, the hydrocarbon portion of the light product may comprise as much as 50 wt %, and even higher, of the compounds alcohols and olefins.  See col. 8, lines 60-65.  Exemplary non-shifting Fischer-Tropsch catalysts are based on cobalt, while exemplary shifting Fischer-Tropsch catalysts include those that contain iron (SEE US  6,160,026 for using cobalt and Mn). 
	The difference between O'Rear and the claimed invention is that the carbon distribution used as a cooling medium to control the reaction temperature overlaps with the carbon distribution recited in the instant claimed invention.
	It would therefore have been obvious to one of ordirnay skilled in the art before the effective filing date of the claimed invention to inject at least a portion of the volatilizable liquid into the liquid phase reaction to control the reaction temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622